The plaintiff, who at the time was 13 years of age, was a passenger in a school bus which collided with another *Page 68 
vehicle on January 13, 1937. The collision was concededly due to the sole negligence of the defendants.
As a result of the collision the plaintiff suffered a nervous shock, a scratch upon her upper lip and an abrasion upon her chin. At the time she was suffering from a condition of her throat which by reason of the aforesaid shock developed into a condition which produced abscesses in her ears resulting in a rupture of one ear drum. She was confined to a sanitorium for 21 days and suffered pain and discomfort. She was incapacitated from attending to her usual activities for about a month. At present she has a slight scar upon her upper lip which is not disfiguring. In addition her clothing was injured to some extent, but the evidence as to the amount of the damage on this feature was not definite in character.
As a result of her injuries expenses were incurred for hospital and doctors' services to the reasonable value of two hundred and nineteen ($219.00) dollars.
In view of the foregoing her total damage was assessed at seven hundred and fifty ($750.00) dollars.
   Judgment may, therefore, be entered for the plaintiff upon the issues of the complaint for the plaintiff to recover of the defendants seven hundred and fifty ($750.00) dollars damages and costs.